Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8, of our report dated 10 May, 2013 relating to the consolidated financial statements of Network CN Inc. that appears in the 2012 Annual Report on Form 10-K of Network CN Inc. for the year ended 31 December, 2012. UNION POWER HK CPA LIMITED Certified Public Accountants Hong Kong SAR January 16, 2014 An independent member of AGN International
